Citation Nr: 1434560	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-07 097	)	DATE
	)
 )

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to January 1971.  His military awards and decorations include the Purple Heart. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted an initial evaluation of 50 percent for the Veteran's PTSD from March 2, 2011.  A subsequent August 2013 rating decision assigned a temporary 100 percent evaluation from April 23, 2012 to June 23, 2012 which represents a temporary total convalescent rating following hospitalization over 21 days for PTSD.  38 C.F.R. § 4.29.  The 50 percent evaluation was then restored from June 23, 2012.  The rating is not in dispute and not at issue before the Board. 

The Veteran did not file a formal claim for a total disability rating based on individual unemployability (TDIU) during the course of this appeal.  However, a review of the evidence reflects that the issue of a TDIU has been raised by the record in light of the Veteran's allegation that he has been classified as "unemployable".  See March 2013 Substantive Appeal (VA Form 9).  A TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the issue of entitlement to a TDIU rating was added to the present appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents in the file are duplicative of the evidence in VBMS. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that are the equivalent of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, with symptoms that include flashbacks, sleep disturbance, social isolation, anxiety, suicidal ideation and hypervigilance.  Total occupational and social impairment due to PTSD has not been shown.


CONCLUSION OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
Review of the claims folder reveals compliance.  The duty to notify was accomplished by way of a letter sent to the Veteran in March 2011.  The letter satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service conection and initial rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was also provided a PTSD questionnaire in the March 2011 letter.  

Moreover, the increased rating issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection in the June 2011 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).

Thus, the Veteran has received all required notice in this case for the particular issue, such that there is no error in the content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has not been an allegation of any error in notice.  With regard to timing in the present case, the RO issued all required notice prior to the June 2011 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment and personnel records, VA treatment records, VA psychological examinations and private medical records.  For his part, the Veteran has submitted argument from his representative, a PTSD stressor statement, state disability records and lay evidence in support of his stressor.  

The Veteran was also afforded VA PTSD examinations in April 2011 and July 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that both VA examinations obtained in this case are adequate and predicated on objective examination as well as a review of the claims file including all pertinent evidence of record.  They were also based on clinical testing, to include analysis of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) criteria for PTSD.  Of note, the VA examinations also considered the Veteran's lay assertions.  Finally, the examination findings fully address the rating criteria that are relevant to evaluating the disability in this case.  

The Veteran's representative has argued that the Veteran should be afforded a new PTSD examination which better reflects the current severity of his service-connected disability.  See Representative's March 2014 Appellate Brief referencing the April 2011 VA PTSD examination.  Given the favorable disposition in the action here and the adequate medical evidence of record, including the recent July 2013 PTSD examination, the Board finds that a new examination is not necessary.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. §§ 3.326, 3.327, 4.2; Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Here, the July 2013 VA PTSD examination is recent in time.  Although the July 2013 PTSD examination was performed in conjunction with the Veteran's claim for compensation under 38 U.S.C.A. §1151 for Lithium toxicity secondary to his nonservice-connected bipolar disorder, the Board finds that the examination was nevertheless adequate.  It was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  Thus, the VA examination is adequate and a new VA examination to rate the severity of PTSD is not warranted.  Both of the VA examinations in this instance, taken as a whole, are fully sufficient to evaluate the appeal.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.



Law and Analysis - Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41;  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as explained below, a uniform rating is warranted throughout the appeal period.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990 ).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected PTSD, which is currently assigned a 50 percent evaluation effective March 2, 2011, the date of his reopened service connection claim, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Rating Mental Disorders), Diagnostic Code 9411.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran has a history of mental health treatment primarily for bipolar disorder and PTSD through the VA Healthcare System and private providers.  The Board notes that some evidence of record, as discussed below, suggests that the Veteran's nonservice-connected bipolar disorder symptoms are unable to be separated from his PTSD symptoms, and there are no specific findings of record to the contrary.  See, e.g., July 2013 VA examination report.  The Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms will be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.  Therefore, applying this consideration here, the Board has not distinguished between the Veteran's PTSD and bipolar symptomatology when considering the degree of psychiatric impairment. 

In September 1988, the Veteran was admitted as an inpatient to Carrier Foundation for psychiatric treatment.  The initial diagnoses was schizophreniform psychosis, rule out bipolar disorder, cannabis abuse, rule out Organic Affective Disorder, rule out PTSD and rule out Paranoid Personality Disorder.  The Veteran presented with symptoms of paranoid schizophrenia along with bipolar manic disorder.  He exhibited paranoid and delusional thinking, manic tendencies and was noted to exhibit stress secondary to his traumatic combat experiences in Vietnam.  The examiner stated that during a psychotic period, he also experienced flashbacks and became increasingly guarded and suspicious than previously indicated.  The Veteran's Vietnam experience was reported to have markedly impacted his psychological state.  While a definitive PTSD diagnosis was not proffered, the Veteran was diagnosed with bipolar disorder.  

In April 2009, the Veteran was admitted to Saint Peter's University Hospital for altered mental status secondary to a hyperglycemic state.  His comorbid psychiatric diagnoses were bipolar disorder/major depression and PTSD for 20 years.  In addition, a New Jersey Division of Disability Determination General Medical Report prepared in March 2011 for the Veteran's state disability claim indicates that he had bipolar disorder for 23 years, agoraphobia, diminished attention span, and memory disorder in addition to various physical disabilities limiting his ability to work.  

A January 2011 VA treatment record shows that the Veteran reported symptoms of re-experiencing stressful events, avoidance-type symptoms, generalized numbing, and increased arousal symptoms which have caused significant distress.  He stated that his condition had improved on Lithium and denied insomnia, depression and suicidal and homicidal ideation.  The examiner found that the Veteran did not display any psychotic symptoms related to combat and further noted that there is a strong history of both manic and depressive episodes with attempts to decrease Lithium resulting in a worsening of mood-related symptoms.  The Veteran reported abstaining from cannabis use since the 1980's.  On mental status examination, the Veteran was cooperative, his psychomotor activity was calm, eye contact was good, mood was mildly anxious, affect was appropriate, thinking process was rational and goal directed.  The Veteran denied suicidal and homicidal ideation but did report intrusive thoughts about stressful war events and said he had trouble concentrating.  The Veteran was noted to have limited judgment and fair insight.  The examiner acknowledged that there were baseline symptoms of PTSD and no remarkable depressive or manic symptoms.  The Veteran was diagnosed with PTSD to rule out bipolar disorder, not otherwise specified and schizoaffective disorder.  His Lithium prescription was continued and he was advised to enroll in psychotherapy. 

The Veteran was afforded a VA examination in April 2011.  The Veteran endorsed interrupted sleep, hypervigilance (e.g., he set up video cameras around his home for ongoing surveillance which he constantly monitors) and exaggerated startle response.  The VA examiner noted that the Veteran had great difficulty understanding and responding to questions and kept his comments extremely factual and superficial.  The examiner indicated that the Veteran had multiple PTSD symptoms, including depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impairment of short-term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The diagnoses were PTSD and bipolar disorder and a GAF score of 55 was assigned.  The examiner acknowledged that the Veteran's mood disorder symptoms do not appear related to the diagnosis of PTSD.  However, the examiner did not specify which symptoms were manifestations of PTSD and which were linked to bipolar disorder.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner indicated that the Veteran had retired and overall performed well in his job of over 37 years with the Parks Department largely due to his working independently with concrete tasks that helped him maintain isolation and emotional distance.  His PTSD symptoms of avoidance, emotional numbing, difficulty understanding multi-part questions and need for his sister to accompany him to his examination, interfere with his ability to complete work tasks efficiently and consistently.  

VA treatment records shows that the Veteran was admitted to the VA Medical Center in East Orange, New Jersey from April 2012 through May 2012 for Lithium toxicity with an admitting diagnosis of PTSD and bipolar disorder.  The Veteran initially reported symptoms such as confusion and speech problems but denied suicidal and homicidal ideation and perceptual disturbances.  At discharge, the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, depressive symptoms, racing thoughts or manic feelings.  No anxiety or agitation was noted.  The Veteran reported that everything was "OK" at home and that he got along well with his wife.  The GAF upon admission was 35 and at discharge the GAF had improved to 55.  

The Veteran was afforded a VA examination in July 2013, during which he reported having symptoms including increased anger, impulsivity, as well as memory and concentration problems, especially since he stopped taking Lithium following his hospitalization.  He reported sleep was stable and he did not have nightmares.  The Veteran admitted to doing chores around the yard, playing and collecting guitars and meeting with a Purple Heart organization he recently joined.  He also stated that he had been married to his wife for 42 years and their relationship was conflicted because of his "bullying".  As a result, the Veteran's wife briefly moved out but had returned one month later.  Moreover, in 2010, the Veteran had retired from his job after more than 30 years of employment.   The Veteran was noted to have the following symptoms: depression, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, irritability, hypervigilance and exaggerated startle response.  The examiner found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social and occupational functioning.  Following examination, the diagnoses remained the same as those from the April 2011 VA examination, namely PTSD and bipolar disorder.  A GAF score of 50 was assigned.  The examiner explained that mania and expansive mood, which were not currently present, are attributable to bipolar disorder while hypervigilance (such as maintaining cameras around the property), anxiety, avoidance and social isolation are attributable to PTSD.  Impulsivity and other mood-related symptoms can be related to both disorder and separating them would require pure speculation according to the examiner.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 70 percent evaluation for his service-connected PTSD for the appeal period.  In this regard, the Veteran has a long-standing history of recurrent psychiatric symptoms, including sleep disturbance, hypervigilance, disturbances of motivation and mood, and being socially isolated and withdrawn.

Notably, the Veteran's symptomatology and resulting occupational and social impairment appear to have been consistent.  The Veteran, his wife and sister have asserted that the Veteran suffers from chronic insomnia, hypervigilance, suspiciousness, avoidant behavior, neglect of personal hygiene, extreme social isolation and constant anxiety related to his PTSD.  Furthermore, the lay statements purport that the Veteran's PTSD symptoms are so severe as to inhibit his ability to function successfully socially and occupationally.  

Moreover, the July 2013 examiner specifically found that the Veteran's symptomatology resulted in occupational and social impairment with deficiencies in most areas which is indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  

Nevertheless, the Board finds that an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD at any point during the pendency of the appeal, excluding the period of the temporary total evaluation (which is not on appeal).  In sum, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  Indeed, on various mental health examinations throughout the appeal period, the Veteran was routinely able to communicate with the treatment providers with normal speech and orientation, he denied delusions or hallucinations, as well as actual suicidal and homicidal intent or plan, and displayed appropriate behavior.  

The Board notes the Veteran's significant ongoing social difficulties in assigning this rating, to include his difficulty in maintaining effective relationships with people outside of his family and at work.  However, the Veteran was able to maintain a longstanding relationship with his wife for over forty years and has an established relationship with his sister who accompanied him to the recent VA PTSD examination in July 2013.  In regard to work, the Veteran retired after almost forty years working for the municipality's Parks Department.  Based on the foregoing, the evidence does not suggest that the Veteran had total social and occupational impairment.

The Board acknowledges that GAF scores were recorded during the appeal period.  For example, in April 2012, the Veteran's GAF score was 35 which is the date he was admitted to the hospital for lithium toxicity.  See April 23, 2012 VA Medical Center record.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  This isolated score was the lowest GAF score of record, and also the only GAF score that fell below 50 for the duration of the appeal period.  However, the GAF scores for the the time period between April 2012 to June 2012 are already encompassed by the August 2013 rating decision which assigned a temporary 100 percent evaluation under 38 C.F.R. § 4.29.  The April 2011 VA PTSD examination showed a GAF score of 55 and the July 2013 VA PTSD examination showed a GAF score of 50.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  In January 2012, the Veteran's GAF score was recorded as 58 and is the highest GAF score of record.  See January 5, 2012 VA treatment record.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements and treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

In regards to a rating in excess of 70 percent, the Board emphasizes that the Veteran must meet both prongs of the 100 percent rating criteria, which requires total occupation and social impairment.  In regard to total social impairment, the Board notes that the Veteran has maintained a relationship with his wife and sister and does manage to engage in some social interaction illustrated by his participation in Purple Heart veteran's meetings.  Thus, the Board finds that throughout this time period, the record does not indicate that the Veteran had total social impairment.  Additionally, the Veteran has not demonstrated much of the symptomatology listed under the statutory 100 percent criteria.  The medical and lay evidence does not show that the Veteran has exhibited memory loss for names of close relatives, his own occupation, own name; gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior, and most importantly, the evidence does not establish such symptomatology resulting in total occupational and social impairment.  Although lay statements from the Veteran, his wife and his sister attest to the Veteran's lack of personal hygiene, the medical findings of record are not consistent with these remarks.  Therefore, the Board finds that an evaluation in excess of 70 percent for the Veteran's PTSD is not warranted.

In summary, the Board finds that the Veteran's overall disability picture is more appropriately contemplated by the criteria for a 70 percent evaluation, to include consideration of the Veteran's social and occupational functioning as discussed above, and his appeal is granted to that extent.  However, the Board also finds that the weight of the evidence is against a finding for an evaluation in excess of 70 percent for the Veteran's PTSD at any point during the appeal period.  38 C.F.R. § 4.3.


Extrascheduar Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence including additional symptoms must be considered in justifying a particular rating.  The Board has considered additional psychiatric symptoms the Veteran exhibits such as hypervigilance, flashbacks, suspiciousness, and avoidance tendencies.  That is, all credibly demonstrated symptomatology and impairment of social/occupational functioning has been adequately considered in the assigned 70 percent schedular evaluation.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Additionally, although the Veteran's PTSD disability interferes with his employment, such interference is contemplated by the schedular rating criteria for which he has been granted a 70 rating for his PTSD disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture for PTSD is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 70 percent rating, but no higher, is granted for PTSD.


REMAND

Before addressing the merits of the remaining TDIU claim, the Board finds that additional development of the evidence is required.  

The issue of TDIU has been reasonably raised by the record as discussed above.  In this regard, the Veteran has asserted that his PTSD symptomatology impacts his ability to work and reports that he had been deemed "unemployable" following a recent hospitalization.  See March 2013 Substantive Appeal (VA Form 9).  In this case, reviewing the record in the light most favorable to the Veteran, he has essentially alleged that he is unable to work as the result of his service-connected PTSD.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

A review of the file indicates that VA treatment records from the VA Healthcare system East Orange, New Jersey are current through June 2012.  Therefore, any outstanding medical records pertinent to the claim should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should ask the Veteran whether there are any outstanding non-VA treatment records not currently on file.  The AOJ must provide the Veteran with the necessary authorization forms for the release of private treatment records.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim of TDIU.

2.  The AOJ must obtain any outstanding VA treatment records, to include records from the VA Medical Center in East Orange, New Jersey dated since June 2012.  

3.  The AOJ must address whether the Veteran is entitled to a TDIU rating in accordance with the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

4.  After completing all indicated development, the AOJ must adjudicate the claim of entitlement to a TDIU in light of all the evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


